Title: From George Washington to William Heath, 22 October 1780
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Prekaness 22d October
                     1780
                  
                  I have received your favor of yesterday. Should the enemy put
                     their design into execution, I hope the troops under Colo. Hazen will be in
                     readiness to give them a proper reception.
                  Yours of the 19th is come to hand—I will consider the Contents
                     and give an answer in my next. I am much hurried just now in dispatching Genl
                     Greene. I am Dear Sir Yr most obt Servt
                  
                     Go: Washington
                  
               